                                   LAW OFFICE OF
                               LOCKSLEY O. WADE, LLC

Telephone: (212) 933-9180                                                 Locksley O. Wade, Esq.
Facsimile: (212) 933-9181                                                           11 Broadway
E-mail: wade@wadefirm.com                                                              Suite 615
http://wadefirm.com                                                        New York, NY 10004


                                     March 19, 2020
Via ECF/CM

Honorable Kiyo A. Matsumoto
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                           Re: Abada v. Delta Air Lines Inc.
                                               Case No. 19-CV-03903-KAM-VMS
                                               Greaves v. Delta Air Lines Inc.
                                               Case No. 19-CV-03904-KAM-VMS
                                               Eugene Rodrigues v. Delta Air Lines, Inc.
                                               Case No. 19-CV-03962-KAM-VMS

Dear Judge Matsumoto:

       The plaintiffs in the above referenced case file the following response to the
defendant’s pre-motion letter that is premised on a motion to dismiss pursuant to Rule 12
(b)(6) of the Federal Rules of Civil Procedure. The plaintiffs’ position on the defendant’s
contemplated motion is that it is likely to fall outside of the contours of a Rule 12 (b)(6)
motion. Briefly, a motion to dismiss “does not impose a probability requirement at the
pleading stage; it simply calls for enough fact to raise a reasonable expectation that
discovery will reveal evidence [to prove a claim].” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 556, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

       In deciding a motion to dismiss, the Court is confined to “the allegations contained
within the four corners of [the] complaint,” Pani v. Empire Blue Cross Blue Shield, 152
F.3d 67, 71 (2d Cir. 1998). This standard, however, has been interpreted broadly to include
any document attached to the complaint, any statements or documents incorporated in the
complaint by reference, any document on which the complaint heavily relies, and anything
of which judicial notice may be taken. See Chambers v. Time Warner, Inc., 282 F.3d 147,
152-52 (2d Cir. 2002).

       In this case, each of the plaintiffs’ allege that the defendant unlawfully
discriminated against them in the terms and conditions of their employment, and as such, it
gives rise to claims under 42 U.S.C. §1981, Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000-e,et seq., under the New York State Human Rights Law and the New York
March 19, 2020
Honorable Kiyo A. Matsumoto
Re: Case No. 19-CV-03903-KAM-VMS
    Case No. 19-CV-03904-KAM-VMS
    Case No. 19-CV-03962-KAM-VMS


City Human Rights Law. See generally, the Amended Complaints.

       Although the pleadings have not been joined and the defendant is pursuing a
pre-answer motion to dismiss, they are claiming that the “[ ] the indisputable evidence will
demonstrate that Plaintiffs were all found to have abused the travel program.” See
Pre-motion Letter. Pg. 2 (emphasis added). Simply stated, the four-corners of the operative
complaints do not reference any statements or documents incorporated in the complaint by
reference, any document on which the complaint heavily relies, and anything of which
judicial notice may be taken. See e.g. Chambers, 282 F.3d at 152-52. Therefore, it appears
that the defendant is contemplating the filing of a motion that relies on evidence that is
out-side of the pleadings. As such, the motion should be brought in another form that is not
limited by the contours of Rule 12 (b)(6).

        Next, the defendant’s proposed motion is premised on their misguided belief that
the laws under which theses claims are brought requires that the plaintiffs must precisely
allege their racial, ethnic or national origin and each must stand alone without any claim of
association. See Pre-motion Letter, pg. 3. There, to support their theory for dismissal, the
defendant writes “Abada is Jewish and apparently Israeli but the undisputed fact that all
three Plaintiffs are of different races, religions, and national origins, demonstrates the
implausibility of his limp assertion that his religion, national origin, or race may have
played a role in Delta’s employment decision to terminate his employment.” In addition,
in note 4 of the pre-motion letter, the defendant writes: “[i]n their original pleadings,
Greaves identified as being of “West Indian descent” (Dkt. No. 1, ¶ 8) while Rodrigues
identified as being from “Brazil” (Dkt. No. 1, ¶ 20). Neither Greaves nor Rodrigues
identifies as being Jewish, Hebrew or Israeli.”

       On the other hand, the operative complaints, in relevant part, reads, “Delta Air Lines
has engaged in a pattern of intentionally discriminating and retaliating against ethnically
Jewish, Hebrew and/or Israeli employees based upon their race and ancestry, and of
intentionally discriminating against non-Jewish employees who have associated with
Jewish, Hebrew and/or Israeli flight attendants, travel companions or customers, or were
perceived to be so associated.” See Amended Complaint, ¶¶ 5 and 6.

       Section 1981 and the New York State Human Rights Law claims based on alleged
employment discrimination are generally evaluated in the same manner as a Title VII
claim. See Vivenzio v. City of Syracuse, 611 F.3d 98, 106 (2d Cir. 2010). Such claims under
the New York City Human Rights Law require separate analysis. See Mihalik v. Credit
Agricole Cheuvreux N. America Inc., 715 F.3d 102, 109 (2d Cir. 2013). The defendant,
however, has not made such a distinction in their pre-motion letter.
                                           2 of 4
March 19, 2020
Honorable Kiyo A. Matsumoto
Re: Case No. 19-CV-03903-KAM-VMS
    Case No. 19-CV-03904-KAM-VMS
    Case No. 19-CV-03962-KAM-VMS



       As to the plaintiffs’ claims under §1981, the code provides that “[a]ll persons within
the jurisdiction of the United States shall have the same right . . . to make and enforce
contracts . . . as is enjoyed by white citizens . . . .” 42 U.S.C. § 1981(a). “To make and
enforce contracts” includes the “making, performance, modification, and termination of
contracts, and the enjoyment of all benefits, privileges, terms, and conditions of the
contractual relationship.” CBOCS West, Inc. v. Humphries, 553 U.S. 442, 450 (citing 42
U.S.C. § 1981(a)). It is commonly known that a person of West Indian decent has a high
probability of tracing thier ancestry to the formerly enslaved black people brought to the
shore of the Americas. The defendant recognizes that there is a likely a person of black
ancestry that is a plaintiff in this case. Therefore, he is within the class of persons protected
by §1981. In addition, CBOCS West, Inc. (the case against Cracker Barrell Restaurant)
§1981 and its supporting case law have long held that a white person associated with a
black person has standing to raise a §1981 for unlawful discrimination. As stated above,
the operative complaint makes such an allegation. Therefore, the defendant’s basis for
raising this defensive claim in a pre-answer motion -should they choose to file such a
motion- would be denied as it would be without merit.

       Second, there is a persuasive weight of authority in other circuit and district courts
that have held that claims of discrimination based on a mistaken “perception” are
cognizable even under Title VII. See, e.g., Jones v. UPS Ground Freight, 683 F.3d 1283,
1299 (11th Cir. 2012) (“[A] harasser’s use of epithets associated with a different ethnic or
racial minority than the plaintiff will not necessarily shield an employer from liability for a
hostile work environment”); EEOC v. WC&M Enterprises, Inc., 496 F.3d 393, 401 (5th
Cir. 2007) (“[A] party is able to establish a discrimination claim based on its own national
origin even though the discriminatory acts do not identify the victim’s actual country or
origin.”); Fogelman v. Mercy Hosp. Inc., 283 F.3d 561, 565 (3d Cir. 2002) (where
employer refuses to hire applicant perceived to be Muslim, “employer is still
discriminating on the basis of religion even if the applicant . . . is not in fact Muslim. What
Boutros v. Avis Rent a Car Sys., No. 10 CV 8196, 2013 WL 3834405, at *7 (N.D. Ill. Jul.
24, 2013) (“Avis cannot seriously contend that it was free to discriminate against Boutros
on the basis is relevant is that the applicant, whether Muslim or not, was treated worse than
he otherwise would have been for reasons prohibited by [Title VII].”); of his perceived race
— Arab — because it was unaware that he was actually ethnically Assyrian.”); Wright v.
Yacavone, No. 12 CV 27, 2012 WL 5387986, *20 (D. Vt. Nov. 2, 2012) (permitting
discrimination claim based on misperceived ethnicity to survive pleading stage).

       Lastly, the prima facie case for showing discrimination is an evidentiary standard,
not a pleading requirement; at the pleading stage, “a complaint must include only a short
                                            3 of 4
March 19, 2020
Honorable Kiyo A. Matsumoto
Re: Case No. 19-CV-03903-KAM-VMS
    Case No. 19-CV-03904-KAM-VMS
    Case No. 19-CV-03962-KAM-VMS


and plain statement of the claim showing that the pleader is entitled to relief.” Swierkiewicz
v. Sorema N.A., 534 U.S. 506, 512 (2002). Therefore, it is the plaintiffs’ strong position
that the defendant’s contemplated motion under Rule 12 (b)(6) is likely one without merit
that will be denied.

                                                         Respectfully submitted,

                                                         /s/ Locksley O. Wade
                                                         Locksley O. Wade, Esq.


c.c. Via ECF/CM
     Ira G. Rosenstein, Esq.
     Morgan, Lewis & Bockius LLP
     New York, NY
     Attorneys for Defendant




                                           4 of 4
